,,                                                                                                                                                             IZ
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ·                                                                    Page 1 of 1



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                          V.                                             (For Offenses Committed On or After November 1, 1987)


                       Jose Hugo Fernandez-Gomez                                         Case Number: 3:20-mj-20373




     REGISTRATION NO. 68513298
                                                                                                                           FEB 2 0 2020
     THE DEFENDANT:
      [:gj pleaded guilty to count( s) _l:__of::...C.::....:.om=p-=la=in::::.t:___ _ _ _ _ _ _ _ _ _--i-;:iJ.lUI/,jjem1--Be*;;;.:..;~....),c',,il/JclL__
                                                                                                                                                         1
      D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                   Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         I
      D The defendant has been found not guilty on count(s)
                                       -------------------
      •    Count(s)
                        ------------------
                                           dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for _a term~

                                  /"-TIME SERVED                                   • ________ days
      [:gJ Assessment: $10 WAIVED                      [:gJ Fine: WAIVED
      [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, February 20, 2020
                                                                                      Date of Imposition of Sentence




                                                                                      n"L&ot;,LOcK
                                                                                      UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                            3 :20-mj-20373
